American Century Strategic Asset Allocations, Inc. Prospectus and Summary Prospectus Supplement Strategic Allocation: Conservative Fund Strategic Allocation: Moderate Fund Strategic Allocation: Aggressive Fund Supplement dated January 18, 2012 ■ Summary Prospectuses and Prospectus dated April 1, 2011 Irina Torelli, Vice President and Portfolio Manager, has taken a temporary leave of absence from American Century Investments. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-745011201
